03Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3-14, 17-29, 31-39, 41-50, 55-67, 69-78, 80-86, 88-96, 98-110, 115-128, 130-133, 135-136, 139-141, 143-148, 150-158, 160-170, 174-185, 187-198, 200-208, 210-221, 223-224 and 226-242 were canceled. 
Claims 1-2, 15-16, 30, 40, 51-54, 68, 79, 87, 97, 111-114, 129, 134, 137-138, 142, 149, 159, 171-173, 186, 199, 209, 222, and 225 are pending.
Claims 51-54, 68, 79, 87, 97, 111-114, 129, 134, 137-138, 142, 149, 159, 171-173, 186, 199, 209, 222, and 225 were withdrawn from further consideration (see below).
Claims 1-2, 15-16, 30, and 40 are under consideration. 

Election/Restrictions
Applicant’s election of Group II in the reply filed on 09 February 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 51-54, 68, 79, 87, 97, 111-114, 129, 134, 137-138, 142, 149, 159, 171-173, 186, 199, 209, 222, and 225 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Claim Objections
Claim(s) 2 is/are objected to because of the following informalities: “the target cell population or target tissue” should read “the target cell population or the target tissue”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “antigen” but it is not clear whether this antigen is the antigen that is recognized by the CAR on the immune cell, or it is a general antigen that is not recognized by the CAR on the immune cell. Furthermore, as cells and tissues express antigens, it is unclear how this limitation is meant to limit the claims. If Applicant intends to recite the antigen is recognized by the CAR, it is suggested that Applicant amend the claim 2 as follows: The method of claim 1, wherein the target cell population or target tissue expresses an antigen and wherein the antigen is recognized by the CAR on the immune cell of the subject.  Claim 40 depends from claim 2 and therefore contains the claim limitation “antigen”.  Therefore, claim 40 is also rejected.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 15-16, 30 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

State of the Art
It is well established in the art that the formation of an intact antigen-binding site in an antibody usually requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs (or hypervariable regions), which provide structure of the antigen binding site and the majority of the contact residues for the binding of the antibody to its target epitope (Malia et al., Proteins 2016; 84;427-434; entire document, especially see Abstract).  Malia et al. cocrystallized anti-tau antibody AT8 Fab with a phosphorylated peptide and showed that the interaction interface involves all six CDRs.  
Examples of antigen binding domains comprising only a VH (or less commonly, a VL) that in turn comprise only three CDRs certainly do exist in the literature, but those antibodies generally comprise unique structures such as CDR1 and CDR3’s that are elongated in length and that are often disulfide linked such as in heavy chain antibodies (De Genst et al., Developmental and Comparative Immunology, 2006, 30:187-98; entire document, specifically note “1. Introduction” and figure 1 in particular).  Further, specific autonomous VH domains that can bind to antigens have also been described in the arts.  Ward et al. (Nature, 1989, 341:544-546) teaches that the complete VH domains of several antibodies maintained the ability, although with reduced affinity than the VH-VL, to bind to lysozyme even when they are not paired with the corresponding VL domains (page 545, left column, 2nd complete paragraph; Table 1).  Ward et al. also teaches that the autonomous VH domain lacks the binding cavity which is formed when paired with the VL domain (page 546, left column, lines 4-6).  Ward et al. further teaches that the VH domain alone is very sticky and contributes to non-specific binding (page 546, left column, last paragraph).  Barthelemy et al. (Journal of Biological Chemistry, 2008, 283:3639-3654) analyzed numerus autonomous VH domains that are isolated from a phage display screen that are conducive for producing single domain VH antibodies.  Barthelemy et al. showed that several changes in the key residues in the VH framework region that mediates binding with the VL domain are required for stabilization of the autonomous VH domain antibodies (abstract; figure 1A and table 1).  These findings further illustrates that residues in the VH framework region are required to stabilize a VH domain to form a functional antigen binding pocket and only some VH domains can function alone to bind to antigens.  Furthermore, due to their increase in nonspecific binding, autonomous VH domains have not been shown to be functional in vivo to treat diseases.
Crystallization analysis of different antibody structures when unbound and bound to an antigen shows that the antigen binding domain adopts different conformations when bound to an antigen (Choi et al., 2011, Molecular BioSystems, 2011, 7:3327-334; specifically page 3327, 1st and 2nd paragraphs in particular).  Furthermore, the VH-CDR3 domain is highly variable (Choi et al., page 3327, right column, 1st full paragraph).  Although greatly improved, a definitive computational methods to accurately predict the structure of the antigen binding site when only analyzing just the CDR3 sequence or an “equivalent therefore” remains to be established (Choi et al., see “abstract”).  Thus, a disclosure of a simple CDR3 sequence is not sufficient to determine the antigen binding domain of an antibody because the other CDR sequences provide structure to the antigen binding domain.  
Screening phage display libraries comprising human scFv have been used to isolate human antibodies that bind to a specific antigen.  Griffiths et al. (The EMBO Journal, 1993, 12:725-734) teaches screening a phage display library with 2.9X107 clones of human scFv to identify the scFv for binding to different antigens (entire document, specifically page 732, see “Selection of phage library” and “screening and sequencing of clones”).  One scFv is isolated to bind to MUC1, one scFv is isolated to bind to CEA, and seven different scFv’s are isolated from the library to bind to TNFα (entire document, specifically note Table I on page 726).  This highlights one cannot simply predict which of the scFv out of the 2.9X107 scFv clones would bind to the specific antigen.  Also, the phage library that is used for the screen can generate different antibodies.
Guide phage display screening of phages expressing 1.8X108 human scFv clones has been used to identify the five human CDR sequences that function with a heavy chain CDR3 sequence (Klimka et al., British Journal of Cancer, 2000, 83:252-260; page 252, left column).  By performing multiple rounds of phage display using complex random pairing of human heavy variable domain with CDR1 and CDR2 sequences with the mouse VH-CDR3 and the light variable region (which has 3 CDR sequences, thus 4 CDR sequences are used in the screen), Klimka et al. identified the human heavy chain CDR1 and CDR2 sequences that can function with the mouse VH-CDR3 and light chain sequences.  The identified heavy chain is then used to screen for a human light variable regions (entire document, page 259, left column, 1st full paragraph in particular).  Only through a complex screen as taught by Klimka et al. is a skilled artisan able to randomly identify the remaining CDR sequences.  Furthermore, similar to the phage display screening for antibodies described above, the CDR sequences that are identified to function with a particular VH-CDR3 sequence is dependent on the particular human antibody library that is used.  
Guide phage display screening of phages expressing Fab was performed to isolate a human antibody that displayed similar binding properties as the parental antibody in Beiboer et al. (Journal of Molecular Biology, 2000, 296:833-849).  In Beiboer et al, a disclosed variable heavy chain was mixed with a library of 108  light chain sequences and 2x107  light chain sequences to generate Fab libraries  (page 834, see “Humanization of the light chain”).  Following 4 rounds of high stringent antigen selection, seven light chains were obtained (Table 2).  The best binding light chain is then shuffled with a library of 1.2x107 human VH comprising the VH-CDR3 of the parent mouse antibody to obtain a Fab human antibody library (page 835, see “Humanization of the heavy chain”).  Following several rounds of screening, one high affinity human antibody that maintains the VH-CDR3 sequence of the original parent mouse antibody is obtained that displayed similar binding properties as the parent antibody (abstract; page 835-837, bridging paragraph).  Structural modeling of the parent mouse antibody with the selected human antibody showed that the selected human VL sequences are distinct from the parent mouse VL sequence, demonstrating that the VH plays a dominant role in antigen binding (page 834-839, right column, bridging paragraph).  Structural modeling further showed minimal structural conservation is observed in the CDRs of the human VH (which contains the same CDR3 sequence as the parent mouse antibody) with the parent mouse antibody (page 839, right column).   Beiboer et al. highlighted that maintaining the VH-CDR3 sequence in a guide phage display is sufficient to screen for a human antibody with similar binding properties as the parent antibody (page 841, left column).   The findings from Beiboer et al. highlighted that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence.  These findings showed that a skilled artisan cannot predict the structural features of the antibody that will be obtained from a phage display screen when starting with a partial sequence, and cannot even predict the minimal structural feature of the antibody that will be obtained with a partial disclosed antibody CDR sequence that will have specific binding properties.  
Claim Analysis
The instant claims are directed to a genus of method of stimulating an immune response to a target cell population or a target tissue in a subject, the method comprising administering a composition to the subject, wherein the composition comprises an amphiphilic ligand conjugate comprising a lipid, a chimeric antigen receptor (CAR) ligand, and optionally a linker, and wherein the subject comprises an immune cell comprising a CAR, wherein the immune cell is not a T cell.
Instant specification disclosed DSPE-PEG-FITC and DSPE-PEG-Peptide (example 1, page 57) but did not disclose the sequence of the peptide conjugated to DSPE-PEG moiety.  Instant specification disclosed immune cells comprising anti-FITC CAR (examples 2 and 3).  However, instant specification did not specifically disclose what type of immune cell is used.  Furthermore, instant specification merely mentioned that “tumor size is monitored in the patient and tumor size is reduced over time following administration of the CAR-expressing immune cell and the amphiphile” (page 58, line 13-14), but does not provide specific data. 
In contrast, instant claims encompass a genus of method comprising administering a composition comprising any type of lipid conjugated to any type of CAR ligand.  Only two lipid conjugates (DSPE-PEG-FITC and DSPE-PEG-Peptide) disclosed by instant specification cannot be considered as a representative number of species falling within the scope of genus of lipid conjugate as broadly claimed in instant claims. 
Furthermore, CAR recited by instant claims can be any CAR binding to any antigen.  Instant specification, as discussed above, disclosed anti-FITC CAR (examples 2 and 3), which cannot be considered as a representative number of species falling within the scope of genus of CAR expressed on immune cells. 
A skilled artisan in the art would recognize that the specificity of an antibody is dependent upon six specific CDR sequences and different combinations of CDR sequences greatly alter antigen binding.  As discussed above, specific human antibodies can be isolated from phage display libraries.  However, without performing the complex random screens to isolate the antibodies, a skilled artisan cannot predict the specific antibody structure or sequence of the claimed antibody.  Because of the unpredictable nature of the art, the applicant has not shown they are in possession of the genus of antibodies that can function with only partial structures defined by instant claims (e.g., mere recitation of CAR without defining specific sequences for all six CDRs for heavy and light chain variable regions required for the specific binding of CAR to its antigen).  The variation encompassed by the present claims is large and the specification does not establish that the species described are representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the claimed structures provide a common structure sufficient to provide the claimed function(s).  
The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 15-16, 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0230221 (hereinafter US221; IDS) in view of Glienke et al (Frontiers in Pharmacology, 12 February 2015, Volume 6, Article 21, page 1-7; PTO-892). 
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 1 and 2, US221 teaches ‘An amphiphilic ligand conjugate comprising: a chimeric antigen receptor (CAR) ligand; and a lipid operably linked to the CAR ligand’ (claim 1).  US221 teaches ‘A method of stimulating an immune response to a target cell population or target tissue expressing an antigen in a subject, the method comprising administering to the 4Application No.: 16/644,893Docket No.: MITN-043US subject CAR-T cells targeted to the antigen, and the amphiphilic ligand conjugate of claim 1’ (claim 36). 
Regarding claims 15-16, US221 teaches ‘Chimeric antigen receptors (CARs) include an antigen-binding domain, a transmembrane domain, and an cytoplasmic signaling domain that includes a cytoplasmic sequence of CD3 sequence sufficient to stimulate a T cell when the antigen-binding domain binds to the antigen, and optionally, a cytoplasmic sequence of one or more (e.g., two, three, or four) co-stimulatory proteins (e.g., a cytoplasmic sequence of one or more of B7-H3, BTLA, CD2, CD7, CD27, CD28, CD30, CD40, CD40L, CD80, CD160, CD244, ICOS, LAGS, LFA-1, LIGHT, NKG2C, 4-1BB, OX40, PD-1, PD-L1, TIM3, and a ligand that specifically binds to CD83) that provides for co-stimulation of the T cell when the antigen-binding domain binds to the antigen’ [0189].
Regarding claim 30, US221 teaches ‘A composition comprising the amphiphilic ligand conjugate of claim 1, and pharmaceutically acceptable carrier’ (claim 21).  US221 teaches ‘An immunogenic composition comprising the composition of claim 21, and an adjuvant’ (claim 22).  US221 teaches ‘The immunogenic composition of claim 22, wherein the adjuvant is an amphiphilic oligonucleotide conjugate comprising an immunostimulatory oligonucleotide conjugated to a lipid, with or without a linker, and optionally a polar compound’ (claim 23).
Regarding claim 40, US221 teaches ‘The amphiphilic ligand conjugate of claim 1, wherein the CAR ligand is a tumor-associated antigen, or a fragment thereof’ (claim 9 and 11). 
However, US221 does not teach that the immune cell is not a T-cell. 
Glienke et al teaches ‘CAR-modified NK cells can represent a complementary therapeutic option to CAR-expressing T-cell’ (page 2, left column, third paragraph).  Glienke et al teaches pre-clinical trials using CAR-engineered primary human NK cells and pre-clinical investigations of CAR-expressing NK-92 cells (Table 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US221 and Glienke et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace CAR-T-cell of method of stimulating immune response taught by US221 with CAR-expressing NK cell to make an alternative method of stimulating immune response using CAR-expressing NK cell because Glienke et al teaches ‘CAR-modified NK cells can represent a complementary therapeutic option to CAR-expressing T-cell’.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/224797 (hereinafter US797; IDS) in view of Glienke et al (Frontiers in Pharmacology, 12 February 2015, Volume 6, Article 21, page 1-7; PTO-892). 
Regarding claim 1, US797 teaches ‘A cancer therapy composition and a method of cancer treatment by inducing humoral and cellular immune responses against cancer cells in a patient is provided. The method includes administering to the patient a therapeutically effective amount of a vaccine, wherein the vaccine includes at least one tumor-associated antigen, at least one immunostimulant, and at least one lipid capable of forming a multilamellar liposome, or non-lipid molecule capable of forming a vesicle or gel. A therapeutically effective amount of at least one cell-based immunotherapeutic agent is also administered to the patient before, after, or at the same time the vaccine is administered to the patient’ (abstract).  US797 teaches ‘The liposome or non-lipid molecule can be substituted with any other delivery system known by those skilled in the art, such as systems made of cholesterol, cholesterol hemisuccinate or alpha-tochoferol (e.g., vitamin E), or other amphipathic molecules in which modified or synthesized cancer-associated antigens can attach or insert’ (paragraph 012).  Therefore, US797 teaches cholesterol-cancer-associated antigen conjugate (corresponding to “amphiphilic ligand conjugate comprising a lipid and a chimeric antigen receptor (CAR) ligand” of instant claim 1).  US797 teaches ‘Another example is Chimeric Antigen Receptor-modified T cell (CAR-T) therapies in which T cells are typically removed from a patient, modified with a vector that encodes a chimeric receptor targeting a cell surface molecule on the patient's tumor cells and then re-infused in the same patient’ [0016]. 	
However, US797 does not teach that the immune cell is not a T-cell. 
Glienke et al teaches ‘CAR-modified NK cells can represent a complementary therapeutic option to CAR-expressing T-cell’ (page 2, left column, third paragraph).  Glienke et al teaches pre-clinical trials using CAR-engineered primary human NK cells and pre-clinical investigations of CAR-expressing NK-92 cells (Table 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of US797 and Glienke et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace CAR-T-cell of method of stimulating immune response taught by US797 with CAR-expressing NK cell to make an alternative method of stimulating immune response using CAR-expressing NK cell because Glienke et al teaches ‘CAR-modified NK cells can represent a complementary therapeutic option to CAR-expressing T-cell’.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 30 and 40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21-23, 9, 11 and 36 of copending Application No.16/644893 (hereinafter application ‘893; US2020/0230221; IDS) in view of Glienke et al (Frontiers in Pharmacology, 12 February 2015, Volume 6, Article 21, page 1-7). 
This is a provisional nonstatutory double patenting rejection.
 Regarding claim 1 and 2, application ‘893 claims ‘An amphiphilic ligand conjugate comprising: a chimeric antigen receptor (CAR) ligand; and a lipid operably linked to the CAR ligand’ (claim 1).  Application ‘893 claims ‘A method of stimulating an immune response to a target cell population or target tissue expressing an antigen in a subject, the method comprising administering to the 4Application No.: 16/644,893Docket No.: MITN-043US subject CAR-T cells targeted to the antigen, and the amphiphilic ligand conjugate of claim 1’ (claim 36). 
Regarding claim 30, Application ‘893 claims ‘A composition comprising the amphiphilic ligand conjugate of claim 1, and pharmaceutically acceptable carrier’ (claim 21).  Application ‘893 claims ‘An immunogenic composition comprising the composition of claim 21, and an adjuvant’ (claim 22).  Application ‘893 claims ‘The immunogenic composition of claim 22, wherein the adjuvant is an amphiphilic oligonucleotide conjugate comprising an immunostimulatory oligonucleotide conjugated to a lipid, with or without a linker, and optionally a polar compound’ (claim 23).
Regarding claim 40, Application ‘893 claims ‘The amphiphilic ligand conjugate of claim 1, wherein the CAR ligand is a tumor-associated antigen, or a fragment thereof’ (claim 9 and 11). 
However, Application ‘893 does not claim that the immune cell is not a T-cell. 
Glienke et al teaches ‘CAR-modified NK cells can represent a complementary therapeutic option to CAR-expressing T-cell’ (page 2, left column, third paragraph).  Glienke et al teaches pre-clinical trials using CAR-engineered primary human NK cells and pre-clinical investigations of CAR-expressing NK-92 cells (Table 1).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the teachings of application ‘893 and Glienke et al to arrive at the claimed invention for the following reasons. One of ordinary skill in the art would replace CAR-T-cell of method of stimulating immune response taught by application ‘893 with CAR-expressing NK cell to make an alternative method of stimulating immune response using CAR-expressing NK cell because Glienke et al teaches ‘CAR-modified NK cells can represent a complementary therapeutic option to CAR-expressing T-cell’.  Therefore, the invention as a whole would be obvious to one of ordinary skill in the art. 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Conclusion
	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643         
/Brad Duffy/Primary Examiner, Art Unit 1643